In the

    United States Court of Appeals
                  For the Seventh Circuit
                      ____________________

No. 15-1366
UNITED STATES OF AMERICA,
                                                    Plaintiff-Appellee,
                                   v.

RANDY JOHNSON,
                                                Defendant-Appellant.
                      ____________________

              Appeal from the United States District Court
                 for the Eastern District of Wisconsin.
               No. 14-CR-25 — Rudolph T. Randa, Judge.
                      ____________________

 ARGUED NOVEMBER 30, 2016 — DECIDED OCTOBER 27, 2017
              ____________________

   Before WOOD, Chief Judge, and FLAUM, EASTERBROOK,
KANNE, ROVNER, WILLIAMS, SYKES, and HAMILTON, Circuit
Judges.
    EASTERBROOK, Circuit Judge. Police in Milwaukee saw a
car stopped within 15 feet of a crosswalk, which is unlawful
unless the car is “actually engaged in loading or unloading
or in receiving or discharging passengers”. Wis. Stat.
§346.53. One police car drew up parallel to the stopped car,
while another drew up behind. Shining lights through the
2                                                   No. 15-1366

car’s windows (it was after 7 P.M. in January), police saw a
passenger in the back seat try to hide a firearm. Randy John-
son, the passenger, was prosecuted for possessing a weapon
that, as a felon, he was forbidden to have. 18 U.S.C.
§922(g)(1). After the district court denied his motion to sup-
press the gun, see 2014 U.S. Dist. LEXIS 135367 (E.D. Wis.
Sept. 25, 2014), adopting 2014 U.S. Dist. LEXIS 135374 (E.D.
Wis. Aug. 7, 2014), Johnson entered a conditional guilty plea
and was sentenced to 46 months’ imprisonment. A panel of
this court affirmed the conviction, 823 F.3d 408 (7th Cir.
2016), but that decision was vacated when the full court de-
cided to hear the appeal en banc.
    Johnson concedes that the car was stopped 7 or 8 feet
from a crosswalk. The district court held that this gave the
police probable cause to issue a ticket, a process that entails a
brief seizure of the car and its occupants. As Officer Conway
approached he saw Johnson make movements that led him
to infer that Johnson was hiding something such as alcohol,
drugs, or a gun. Concerned for his safety, Conway ordered
Johnson to get out of the car. See Pennsylvania v. Mimms, 434
U.S. 106 (1977) (officers making a traffic stop on probable
cause may require a car’s occupants to get out). Once the
car’s door was open, Conway saw a gun on the floor. This
led to Johnson’s arrest.
    Johnson says that the judge should have suppressed the
gun, because the statutory exception for receiving or dis-
charging cargo or passengers means that the police did not
have adequate reason to issue a ticket or even to approach
the car until they had observed long enough to know that
the car was not within the scope of the exception. The dis-
trict court rejected that contention, as do we.
No. 15-1366                                                 3

    First, the district court found that, when the police ap-
proached, all four doors of the car were shut and no one was
standing nearby, so that the exception was inapplicable. 2014
U.S. Dist. LEXIS 135374 at *6 (“there is simply no evidence
that the SUV was engaged in loading or unloading, or in re-
ceiving or discharging passengers, as the doors to the vehicle
were closed and there is no evidence that any individuals
were in the immediate vicinity of the vehicle”). That finding
is not clearly erroneous. Indeed, Johnson does not contest it.
    Second, although Johnson contends that Wisconsin’s ju-
diciary would treat a driver’s stop to buy something from a
nearby store as within the “loading or unloading or … re-
ceiving or discharging passengers” exception, we need not
address that issue of state law. Officers who had probable
cause—recall that it has been stipulated that the car was
within 15 feet of the crosswalk—were entitled to approach
the car before resolving statutory exceptions. Police pos-
sessed of probable cause can hand out tickets (or make ar-
rests) and leave to the judicial process the question whether
a defense, exception, proviso, or other limitation applies.
See, e.g., Baker v. McCollan, 443 U.S. 137, 145–46 (1979);
Hurem v. Tavares, 793 F.3d 742, 745–46 (7th Cir. 2015); Askew
v. Chicago, 440 F.3d 894, 896 (7th Cir. 2006). Parking-
enforcement patrols approach stopped cars countless times
every day. Depending on what they find, sometimes they
write tickets and sometimes they don’t. If the car is occu-
pied, the difference may turn on what the driver says. The
Fourth Amendment requires searches and seizures to be rea-
sonable; it does not demand that police and other public of-
ficials resolve all possible exceptions before approaching a
stopped car and asking the first question.
4                                                   No. 15-1366

    When denying Johnson’s motion to suppress, the district
court relied on Whren v. United States, 517 U.S. 806 (1996),
which holds that probable cause to believe that a car’s driver
is engaged in speeding or another motor-vehicle violation
supports a stop and arrest—and that the possibility of an ul-
terior motive, such as a desire to investigate drugs, does not
matter, because analysis under the Fourth Amendment is
objective. Johnson, who believes that the police had an ulte-
rior motive for approaching his car, contends that Whren
does not apply to infractions by stopped cars, which he la-
bels parking violations rather than moving violations.
    Yet Whren did not create a special rule for moving of-
fenses. The two doctrines that underlie Whren’s holding—(1)
that probable cause justifies stops and arrests, even for fine-
only offenses, and (2) that analysis of search-and-seizure is-
sues disregards the officers’ thoughts—are of general appli-
cation. See, e.g., Los Angeles v. Mendez, 137 S. Ct. 1539, 1546–
47 (2017) (collecting cases); Arkansas v. Sullivan, 532 U.S. 769,
771 (2001); Atwater v. Lago Vista, 532 U.S. 318 (2001).
    We assumed in United States v. Shields, 789 F.3d 733, 744–
46 (7th Cir. 2015), that Whren applies to parked as well as
moving vehicles, and to parking violations as well as mov-
ing violations. Every other circuit that has addressed the is-
sue expressly has so held. See Flores v. Palacios, 381 F.3d 391,
402–03 (5th Cir. 2004); United States v. Copeland, 321 F.3d 582,
594 (6th Cir. 2003); United States v. Choudhry, 461 F.3d 1097,
1101 (9th Cir. 2006) (collecting cases). If there were to be a
difference, it would be easier to deem “reasonable” (the con-
stitutional standard) an officer’s approach to a car already
stopped than the halting of a car in motion. “[I]f police may
pull over a vehicle if there is probable cause that a civil traf-
No. 15-1366                                                    5

fic violation has been committed, then [the police] surely did
not violate the Fourth Amendment by walking up to [a sus-
pect], who was sitting in a car that rested in a spot where it
was violating one of [a city’s] parking regulations.” United
States v. Thornton, 197 F.3d 241, 248 (7th Cir. 1999).
    United States v. Paniagua-Garcia, 813 F.3d 1013 (7th Cir.
2016), and United States v. Flores, 798 F.3d 645 (7th Cir. 2015),
do not hold otherwise. Both of these decisions concern the
circumstances under which moving vehicles may be stopped
on reasonable suspicion. Cf. Terry v. Ohio, 392 U.S. 1 (1968).
The stop of a moving vehicle is more intrusive than ap-
proaching a parked car. Because the police approached
Johnson’s car with probable cause to believe that the driver
was violating a traffic law, and the car was not moving, it is
unnecessary to consider today how Terry applies when cars
are in motion. It is enough to conclude that Whren applies to
both parking and moving offenses.
    We grant that the police did more than just stroll up: two
squad cars, which bathed the parked car in bright light, im-
plied that the occupants were not free to drive away. The
district judge treated this as a seizure; so do we. But issuing
a ticket always entails a brief seizure. Johnson concedes that
the driver of a car approached with probable cause to inves-
tigate a parking offense is not entitled to leave. What is
more, when the officers approached this parked car, no one
was in the driver’s seat. (The driver was inside a liquor store
making a purchase.) So both as a matter of the suspects’ le-
gal entitlements and as a matter of brute fact, it did not make
any difference whether the police approached with two cars
rather than one, or whether the cars’ spotlights were on.
Johnson’s car was not going anywhere.
6                                                   No. 15-1366

    The district court concluded that the way in which the
stop was conducted was not responsible for the gun’s dis-
covery. 2014 U.S. Dist. LEXIS 135374 at *13–16. That finding is
not clearly erroneous. We therefore do not consider whether
the officers’ show of force was excessive under the circum-
stances. The United States contends that the use of two cars
and searchlights was reasonable to reduce the risk the offic-
ers faced in making a nighttime stop in a high-crime area,
circumstances in which a city will not rely on foot patrols to
enforce traffic laws. Cf. Arizona v. Johnson, 555 U.S. 323 (2009)
(discussing steps that officers may take for self-protection
during auto stops). The district court did not address that
subject; we do not either.
    Finally, it is worth noting that Johnson has never con-
tended that the police considered the race of the car’s occu-
pants when deciding to approach it, or when deciding to use
two cruisers rather than one. Indeed, Johnson has not con-
tended that the police even observed the race of the car’s oc-
cupants until after they approached it; recall that Johnson’s
principal contention is that police had the car in view for on-
ly an instant before deciding to approach. We therefore do
not consider whether, and if so when, using racial criteria to
select among potential targets of investigation would require
the suppression of evidence.
                                                      AFFIRMED
No. 15‐1366                                                           7

    HAMILTON, Circuit Judge, joined by ROVNER and WILLIAMS, 
Circuit  Judges,  dissenting.  Five  officers  in  two  police  cars 
seized the passengers of a stopped car. The officers swooped 
in  on  the  car,  suddenly  parking  close  beside  and  behind  it 
with bright lights shining in from both directions, opening the 
doors, pulling all the passengers out and handcuffing them. 
The district court found, and the majority and I agree, that the 
passengers were seized as the officers swarmed them, before 
the  officers  had  any  sign  that  one  passenger  had  a  firearm. 
The sole basis for this intrusive and even terrifying “investi‐
gatory  stop”?  A  suspected  parking  violation  …  for  parking 
too close to an unmarked crosswalk. 
     The  majority  errs  by  extending  Terry  v.  Ohio,  392  U.S.  1 
(1968), and Whren v. United States, 517 U.S. 806 (1996), to allow 
this pretextual seizure based on the suspected parking viola‐
tion. This extension is not supported by existing law. It also 
runs contrary to the core Fourth Amendment standard of rea‐
sonableness. No other appellate court has tolerated such po‐
lice  tactics  to  address  a  suspected  parking  violation.  Nor 
should  we,  at  least  absent  extraordinary  circumstances  not 
present here. We should find a Fourth Amendment violation 
in  this  seizure  of  the  passengers  in  the  car  idling  outside  a 
store.  
    As  applied  to  moving  traffic  violations,  Fourth  Amend‐
ment doctrine has evolved in recent decades to give police of‐
ficers so much discretion, including the power to conduct pre‐
textual  traffic  stops,  that  some  scholars  have  described  this 
power  as  the  “the  twentieth‐century  version  of  the  general 
warrant.” Sarah A. Seo, The New Public, 125 Yale L.J. 1616, 1669 
(2016); see also Barbara C. Salken, The General Warrant of the 
Twentieth Century? A Fourth Amendment Solution to Unchecked 
8                                                          No. 15‐1366 

Discretion  to  Arrest  for  Traffic  Offenses,  62  Temp.  L.  Rev.  221 
(1989)  (written  before  the  most  dramatic  expansions  of  this 
discretion).  The  doctrinal  evolution  has  enabled  stops  for 
what is often called “driving while black.” See generally, e.g., 
David A. Harris, “Driving While Black” and All Other Traffic Of‐
fenses: The Supreme Court and Pretextual Traffic Stops, 87 J. Crim. 
L. & Criminology 544 (1997). Unless the target of such a sei‐
zure can offer evidence of racial motivation in the particular 
case,  which  is  rarely  available,  such  seizures  are  difficult  to 
limit.  
    By extending Terry and Whren to the suspected parking vi‐
olation in this case, the majority errs by taking the further step 
of  enabling  seizures  that  can  be  used  for  “parking  while 
black.” The majority’s extension of doctrine is arguably defen‐
sible. But defensible does not mean correct. Cf. City of Indian‐
apolis  v.  Edmond,  531  U.S.  32,  41–42  (2000)  (drawing  line  to 
block drug checkpoints in city, despite arguable support for 
practice in Supreme Court precedents, “to prevent such intru‐
sions  from  becoming  a  routine  part  of  American  life”).  The 
police tactics here would never be tolerated in more affluent 
neighborhoods. This extension will further erode the Fourth 
Amendment,  trading  away  privacy  rights  of  some  for  the 
hope of more security for others, and stripping those targeted 
in searches of both security and privacy. We should find that 
the tactics in this case violated the Fourth Amendment. I re‐
spectfully dissent. 
                                      I 
    The Fourth Amendment provides: “The right of the peo‐
ple to be secure in their persons, houses, papers, and effects, 
against unreasonable searches and seizures, shall not be vio‐
lated … .” “This inestimable right of personal security belongs 
No. 15‐1366                                                              9

as  much  to  the  citizen  on  the  streets  of  our  cities  as  to  the 
homeowner closeted in his study to dispose of his secret af‐
fairs.”  Terry  v.  Ohio,  392  U.S.  1,  8–9  (1968).  In  Terry,  the  Su‐
preme Court struck a practical and necessary balance between 
protecting privacy and allowing effective law enforcement. Id. 
at 20–21. Terry did so by allowing a brief investigatory stop in 
response to signs of an imminent armed robbery. 
    In applying Terry, “which is grounded in the standard of 
reasonableness  embodied  in  the  Fourth  Amendment,”  the 
court “balances the nature and quality of the intrusion on per‐
sonal security against the importance of the governmental in‐
terests alleged to justify the intrusion.” United States v. Hens‐
ley,  469  U.S.  221,  228  (1985);  see  also  4  Wayne  R.  LaFave, 
Search  and  Seizure  § 9.2(c)  (5th  ed.  2012)  (“The  Terry  rule 
should  be  expressly  limited  to  investigation  of  serious  of‐
fenses.”).  When  the  governmental  interest  is  based  on  a  car 
parked too close to a crosswalk, the balance looks very differ‐
ent from the balance in Terry. The alleged governmental inter‐
ests pale in comparison to the intrusion on personal security 
in this seizure. 
   Before digging into the doctrinal issues, consider the cir‐
cumstances of this seizure. It was just after 7:30 p.m. on Janu‐
ary 8, 2014 in Milwaukee. It was dark and very cold, during 
the memorable “Polar Vortex” of that winter. The air temper‐
ature  was  eight  degrees  Fahrenheit,  with  a  wind‐chill  of 
twenty degrees below zero and eight inches of snow on the 
ground. The streets were quiet. 
    In a tough neighborhood in Milwaukee, five police officers 
were patrolling together in two squad cars. They were part of 
the Milwaukee Police Department’s Neighborhood Task Force 
Street Crimes Unit assigned to patrol so‐called “hot spots.” As 
10                                                       No. 15‐1366 

one  officer  testified,  “part  of  our  initiative  is  to  look  for 
smaller infractions and hope that possibly they may lead to 
bigger and better things,” posing the danger of police over‐
reach that was realized here. 
   In  this search  for “bigger  and better things,” the  officers 
saw a car parked on a side street in front of a liquor store. The 
motor was running. The officer in charge saw an opportunity. 
The car was within fifteen feet of a crosswalk. That meant it 
might have been parked illegally. 
     The officer in charge made a split‐second decision. The po‐
lice cars quickly turned onto the side street and closed in on 
the parked car—one police car pulled up next to and a little in 
front of the parked car, and the other pulled up right behind 
it. From both directions, the police lit up the parked car with 
headlights  and  spotlights.  The  five  officers  got  out  of  their 
cars  and  immediately  opened  the  doors  of  the  parked  car, 
shined a flashlight at the passengers, and ordered the passen‐
gers  out  of  the  car  and  handcuffed  them.  One,  defendant 
Johnson,  was  unlawfully  in  possession  of  a  firearm  that  he 
had placed on the floor of the car. 
    The district court found, and the majority agrees, that the 
car’s  passengers  were  seized  the  moment  the  police  cars 
pulled up next to and behind the parked car. From that mo‐
ment, the passengers could not have felt free to walk away. 
                                    II 
   This was not a reasonable seizure. It cannot be justified as 
the  constitutional  equivalent  of  an  officer  strolling  up  to  a 
parked  car  to  see  if  the  driver  or  passengers  are  willing  to 
chat. The passengers in the car were seized, and in a sudden, 
No. 15‐1366                                                            11

terrifying,  and  unjustified  way.  Absent  the  most  extraordi‐
nary circumstances, these intrusions on privacy and restraints 
on liberty—by police officers looking for “bigger and better 
things”—simply are not justifiable to write a parking ticket. 
And the government has not argued for any other ground to 
justify this seizure. 
     There are two distinct grounds for reversal here. The first 
is  that  the  doctrines  allowing  pretextual  traffic  stops  under 
the combination of Terry and Whren v. United States, 517 U.S. 
806 (1996), should not be extended to mere parking violations. 
The second and narrower ground is that even if such an ex‐
tension might be available in theory, the police did not have a 
reasonable basis for this particular seizure. 
    On the first ground for reversal, the Supreme Court itself 
has not gone so far as to allow seizure of a person to investi‐
gate  a  possible  parking  violation.  The  core  Fourth  Amend‐
ment  standard  of  reasonableness  is  what  drove  the  balance 
between privacy and law enforcement in Terry. 392 U.S. at 20–
21;  see  also  United  States  v.  Hensley,  469  U.S.  221,  228  (1985) 
(balancing  governmental  interest  against  intrusion  on  per‐
sonal security). Extending Terry and Whren to allow police to 
use  a  mere  parking  violation  as  a  pretext  for  seizing  a  car’s 
passengers, and then using the occasion to remove them and 
handcuff them, loses sight of reasonableness and proportion.  
    Terry  authorizes  investigatory  stops  without  a  warrant 
when a police officer has a reasonable suspicion that a person 
is engaged or is about to engage in crime. The logic of Terry 
has been understood to authorize traffic stops for moving vi‐
olations. E.g., Pennsylvania v. Mimms, 434 U.S. 106, 109 (1977) 
(“no  question  about  the  propriety”  of  stop  because  car  had 
expired tags); see also Rodriguez v. United States, 575 U.S. —, 
12                                                         No. 15‐1366 

—, 135 S. Ct. 1609, 1614 (2015) (routine traffic stop more anal‐
ogous to Terry stop than to formal arrest). Since Whren, Fourth 
Amendment law allows the police to carry out intrusive traf‐
fic stops based on the pretext of investigating a moving traffic 
violation. 
    This combination of constitutional decisions already ena‐
bles a host of aggressive and intrusive police tactics. Police of‐
ficers are trained to exploit those powers, as the officers tried 
to do here in their search for “bigger and better things.” Of‐
ficers  who  have  probable  cause for  a  trivial  traffic  violation 
can stop the car under Whren and then order all occupants out 
of the car, Maryland v. Wilson, 519 U.S. 408 (1997), often frisk 
them, Arizona v. Johnson, 555 U.S. 323 (2009), question them in 
an  intimidating  way,  visually  inspect  the  interior  of  the  car, 
Colorado v. Bannister, 449 U.S. 1, 4 & n.3 (1980), often search at 
least portions of the vehicle’s interior, Arizona v. Gant, 556 U.S. 
332 (2009); Michigan v. Long, 463 U.S. 1032 (1983), and hold the 
driver  and  passengers  while  a  drug‐detection  dog  inspects 
the vehicle, Illinois v. Caballes, 543 U.S. 405, 406–08 (2005). 
     In these encounters, the danger of further escalation is al‐
ways present. With authority to stop comes the authority to 
require the subject to submit to the stop, and to use reasonable 
force  in  doing  so.  Hensley,  469  U.S.  at  235;  Tom  v.  Voida,  963 
F.2d 952, 958 (7th Cir. 1992) (no violation where Terry stop led 
to  fatal  shooting  by  police  officer).  The  Fourth  Amendment 
also allows police to arrest suspects for minor traffic infrac‐
tions even if a court could impose only a fine, Atwater v. City 
of Lago Vista, 532 U.S. 318 (2001), and arrested persons can be 
strip‐searched, Florence v. Board of Chosen Freeholders, 566 U.S. 
318,  339  (2012),  fingerprinted,  photographed,  and  per‐
haps even subjected to a DNA test, see Maryland v. King, 569 
No. 15‐1366                                                       13

U.S. —, —, 133 S. Ct. 1958, 1989 (2013) (Scalia, J., dissenting). 
Moreover, a Terry stop can even be justified by an officer’s mis‐
take of either law or fact. Heien v. North Carolina, 574 U.S. —, 
—, 135 S. Ct. 530, 536 (2014). 
    Adding  these  doctrines  together  gives  the  police  broad 
discretion to impose severe intrusions on the privacy and free‐
dom of civilians going about their business. This potential is 
not entirely new. In 1940, the future Justice Jackson said: “We 
know that no local police force can strictly enforce the traffic 
laws,  or  it  would  arrest  half  the  driving  population  on  any 
given morning.” R. Jackson, The Federal Prosecutor, Address 
Delivered at the Second Annual Conference of United States 
Attorneys, April 1, 1940, quoted in Morrison v. Olson, 487 U.S. 
654, 727–28 (1988) (Scalia, J., dissenting); see also, e.g., David 
A. Sklansky, Traffic Stops, Minority Motorists, and the Future of 
the Fourth Amendment, 1997 Sup. Ct. Rev. 271, 273 (“Since vir‐
tually everyone violates traffic laws at least occasionally, the 
upshot of these decisions is that police officers, if they are pa‐
tient, can eventually pull over almost anyone they choose, or‐
der the driver and all passengers out of the car, and then ask 
for permission to search the vehicle without first making clear 
the detention is over.”). 
    Courts usually examine these aspects  of  Fourth Amend‐
ment doctrine piecemeal, focusing on the one or two aspects 
most salient for the particular case. But when we consider a 
significant extension of Fourth Amendment authority, such as 
extending  Terry  and  Whren  to  suspected  parking  violations, 
we must consider the cumulative effects of the doctrine. Those 
effects mean that authority to conduct an investigatory stop 
can trigger sweeping intrusions and even dangers. See Devon 
W. Carbado, From Stopping Black People to Killing Black People: 
14                                                     No. 15‐1366 

The Fourth Amendment Pathways to Police Violence, 105 Calif. L. 
Rev. 125 (2017) (reviewing cumulative effects); Gabriel J. Chin 
&  Charles  J.  Vernon,  Reasonable  but  Unconstitutional:  Racial 
Profiling and the Radical Objectivity of Whren v. United States, 83 
Geo. Wash. L. Rev. 882, 884 n.2 (2015) (collecting literature on 
consequences of Whren).  
   The government’s theory here is that the suspected park‐
ing violation justified the seizure of the passengers. The gov‐
ernment  sees  no  difference  between  parking  violations  and 
suspected traffic violations, so that all the police tactics per‐
mitted  in  a  pretextual  traffic  stop  under  Whren  can  be  used 
when a car might be parked illegally. 
    Relevant case law is both sparse and divided, perhaps be‐
cause the notion of using such aggressive police tactics in re‐
sponse to  parking violations seems so audacious. As  noted, 
the  Supreme  Court  has  not  extended  these  powers  to  the 
parking context. It should not do so, particularly with an eye 
toward practical consequences, including whether the cumu‐
lative effects  of Fourth Amendment doctrine  are reasonable 
and whether such intrusions may become “a routine part of 
American life.” City of Indianapolis v. Edmond, 531 U.S. 32, 42 
(2000) (limiting “special needs” doctrine). 
    In United States v. Thornton, 197 F.3d 241 (7th Cir. 1999), two 
officers in a “high crime” neighborhood walked toward a car 
parked in a no‐parking zone. They saw the driver get out of 
the car with what looked like a police‐radio scanner. The of‐
ficers patted down the driver and spotted what looked like a 
package of cocaine on the floor of the back seat. We said that 
whether  “an  illegally  parked  car,  a  crime‐ridden  neighbor‐
hood, the driver’s sudden exit, and the driver’s possession of 
a device that was monitoring police radio traffic adds up to 
No. 15‐1366                                                               15

sufficient suspicion to justify a Terry stop is a close call.” Id. at 
248. In this case, by contrast, the police had much less to go 
on than the police had with that “close call” in Thornton. And 
the police tactics here were much more intrusive than walking 
up to the car, as in Thornton. 
   In United States v. Shields, 789 F.3d 733 (7th Cir. 2015), the 
panel treated a parking violation as enough to support an in‐
vestigatory Terry stop, though the real action in Shields con‐
cerned the driver’s decision to flee from the officers. The panel 
supported that extension of Terry to a parking citation by cit‐
ing United States v. Choudhry, 461 F.3d 1097, 1103–04 (9th Cir. 
2006)  (allowing  investigatory  stop  of  vehicle  in  no‐stop‐
ping/tow‐away  zone),  which  cited  in  turn  United  States  v. 
Copeland, 321 F.3d 582, 594 (6th Cir. 2003) (allowing stop based 
on parking violation). 789 F.3d at 745. 
    These extensions of Terry to suspected parking violations 
remain few in number and are mistaken when there is no ad‐
ditional basis for the seizure. And at least two state supreme 
courts have taken a different view of the Fourth Amendment. 
See State v. Duncan, 43 P.3d 513, 517 (Wash. 2002) (Terry did 
not extend to seizure to investigate suspected civil infractions 
such  as  possession  of  open  container  of  alcohol  in  public); 
State v. Holmes, 569 N.W.2d 181, 184–86 (Minn. 1997) (Terry did 
not authorize seizure to investigate suspected parking viola‐
tion). An illegally parked car is a far cry from the would‐be 
robbers casing their target in Terry v. Ohio.1 


                                                 
1 Where a parking violation may, under the circumstances, signal a threat 

to security or safety, the Fourth Amendment does not and should not pre‐
vent reasonable responses by law enforcement to protect safety or secu‐
rity.  Consider, for example, a van stopped illegally beside a federal office 
16                                                              No. 15‐1366 

     Extending Terry stops and the further intrusions they en‐
tail to pretextual parking violations loses sight of the core test 
of reasonableness and the balance at the core of Terry and the 
Fourth  Amendment  itself.  “The  makers  of  our  Constitu‐
tion … conferred, as against the Government, the right to be 
let  alone—the  most  comprehensive  of  rights  and  the  right 
most valued by civilized men. To protect that right, every un‐
justifiable intrusion by the Government upon the privacy of 
the  individual,  whatever  the  means  employed,  must  be 
deemed  a violation  of  the Fourth Amendment.”  Olmstead  v. 
United States, 277 U.S. 438, 478 (1928) (Brandeis, J., dissenting), 
overruled in relevant part, Katz v. United States, 389 U.S. 347, 
353 (1967). We should find a violation of the Fourth Amend‐
ment in the unreasonable and intrusive seizure of the passen‐
gers in this case for the supposed purpose of investigating this 
parking violation.2 
                                                    III 
    Extending  Terry  and  Whren  to  real  parking  violations  is 
bad  enough.  The  seizure  here  had  even  less  foundation  be‐
cause the police did not have a reasonable basis for suspecting 
a parking violation. That is the second and narrower ground 
for reversal here. 
                                                 


                                                 
building or a car idling in front of a street full of marching demonstrators. 
Those are not mere parking violations. 
2 The majority suggests that a seizure of an already‐stopped car is less in‐

trusive than a seizure of a moving car. I disagree. It is not less intrusive to 
seize a person sitting on a park bench than to seize a person walking past 
that park bench. 
No. 15‐1366                                                       17

   The police relied on a Wisconsin statute that provides: 
       No person shall stop or leave any vehicle stand‐
       ing in any of the following places except tempo‐
       rarily for the purpose of and while actually en‐
       gaged in loading or unloading or in receiving or 
       discharging passengers and while the vehicle is 
       attended  by  a  licensed  operator  so  that  it  may 
       promptly be moved in case of an emergency or 
       to avoid obstruction of traffic: 
           (1)   In a loading zone. 
           (2)   In an alley in a business district. 
           (3)   Within 10 feet of a fire hydrant, un‐
                 less  a  greater  distance  is  indicated 
                 by an official traffic sign. 
           (4)   Within  4  feet  of  the  entrance  to  an 
                 alley or a private road or driveway. 
           (5)   Closer than 15 feet to the near limits 
                 of a cross‐walk. 
           (6)   Upon  any  portion  of  a  highway 
                 where and at the time when parking 
                 is  prohibited,  limited  or  restricted 
                 by official traffic signs. 
Wis. Stat. § 346.53. 
    The seized car and passengers could stand lawfully where 
they were if the car was there “temporarily for the purpose of 
and while actually engaged in loading or unloading or in re‐
ceiving or discharging passengers and while the vehicle is at‐
tended  by  a  licensed  operator.”  That  was  all  the  police  saw 
18                                                         No. 15‐1366 

here: the driver had gone into a store, and the motor was run‐
ning. 
     A car stopped in front of a store with its motor running is 
not itself suspicious. Given the sensible statutory proviso for 
cars that are loading and unloading, the police here could not 
reasonably decide, in the few seconds it took them to swoop 
in  to  seize  this  car  and  its  passengers,  that  this  seizure  was 
justified. 
    Yet the majority treats what the police saw as suspicious 
enough  to  justify  the  seizure.  That  rationale  overlooks  the 
statute itself, which of course does not require the driver to 
“occupy” the car while loading or unloading. It requires only 
that the car be “attended” so it can be moved if needed. At the 
risk  of  stating  the  obvious,  a  driver  making  deliveries  and 
pick‐ups  will  not  always  occupy  the  vehicle,  but  he  or  she 
may “attend” it for these purposes. 
    To avoid the logic of the provision for loading and unload‐
ing,  the  majority  cites  cases  from  quite  different  contexts 
where police officers who receive conflicting information can 
make arrests and “leave to the judicial process the question 
whether a defense applies.” Ante at 3, citing Baker v. McCollan, 
443  U.S.  137,  145–46  (1979)  (arrest  based  on  mistaken  iden‐
tity), and other arrest cases, such as Hurem v. Tavares, 793 F.3d 
742  (7th  Cir.  2015)  (trespass  arrest  of  apartment  tenant  who 
could  not  produce  copy  of  lease),  and  Askew  v.  Chicago,  440 
F.3d 894 (7th Cir. 2006) (arrest for threat based on eyewitness 
accounts). 
   The  majority’s  treatment  of  the  loading‐and‐unloading 
proviso  bears  no  practical  relationship  to  reality  or  to  what 
happened here on the streets of Milwaukee. Imagine that the 
No. 15‐1366                                                    19

police tried these tactics in Milwaukee’s affluent east side. Cit‐
izens would be up in arms, and rightly so. No police officer 
could expect to keep his job if he treated a car standing in front 
of a store as worthy of such an intrusive Terry stop. The gov‐
ernment’s theory—that the seizure of a stopped car by the po‐
lice would be justified because the occupants could always ex‐
plain in court that they had merely stopped the car to make a 
purchase—invites intolerable intrusions on people just going 
about their business. 
    We  have  rejected  similar  efforts  to  authorize  stops  on 
grounds that would apply to a high proportion of people en‐
gaged in lawful behavior. United States v. Paniagua‐Garcia, 813 
F.3d 1013, 1014–15 (7th Cir. 2016) (reversing denial of motion 
to  suppress;  police  could  not  distinguish  between  driver’s 
lawful and unlawful use of mobile telephone); United States v. 
Flores, 798 F.3d 645, 648–49 (7th Cir. 2015) (reversing denial of 
motion to suppress where police made traffic stop on unrea‐
sonable  theory  that  would  render  illegal  a  “substantial 
amount” of lawful conduct). 
    What made the officers decide so fast to swoop in to seize 
this car? On this record, the only explanation is the neighbor‐
hood, and the correlation with race is obvious. It is true that 
Johnson has not made an issue of race, but we should not close 
our eyes to the fact that this seizure and these tactics would 
never be tolerated in other communities and neighborhoods. 
If we tolerate these heavy‐handed tactics here, we enable tac‐
tics that breed anger and resentment, and perhaps worse, to‐
ward the police.  
   Defendant Johnson is not a sympathetic champion of the 
Fourth Amendment, of course. That is not unusual in Fourth 
20                                                 No. 15‐1366 

Amendment litigation. But the practical dangers of the major‐
ity’s extension of Terry and Whren to suspected parking viola‐
tions  will  sweep  broadly.  Who  among  us  can  say  we  have 
never overstayed a parking meter or parked a little too close 
to a crosswalk? We enforce the Fourth Amendment not for the 
sake of criminals but for the sake of everyone else who might 
be swept up by such intrusive and unjustified police tactics. I 
respectfully dissent.